Citation Nr: 9925904	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional right shoulder 
disability due to medical and surgical treatment provided by 
the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran had active service from January 1968 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional right shoulder 
disability.  This case was before the Board in June 1998, at 
which time the case was remanded for additional development.  
The case was then returned to the Board.  Thereafter, the 
appellant's claim was referred for a medical opinion by an 
expert of the Veterans Health Administration (VHA) pursuant 
to 38 U.S.C.A. § 7109 (West 1991) and as set forth in 
Veterans Health Administration Directive 10-95-040 dated 
April 17, 1995.  

In August 1999, the expert medical opinion was received and 
was referred to the appellant through his representative for 
review and the submission of any additional evidence or 
argument.  38 C.F.R. § 20.1304(c) (1998).  In September 1999, 
the veteran's representative provided additional written 
argument.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's treatment by VA resulted in any additional 
disability to the right shoulder.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability based on additional disability due to treatment in 
a VA facility have not been met. 38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.358, 3.800 (1998); Brown v. 
Gardner, 115 S.Ct. 552 (1994).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a "claim must be accompanied by evidence."  Id. at 611.  
(emphasis in original).  

As noted above, the Board previously remanded the case in 
June 1998 and later sought an opinion from a VHA expert in 
May 1999.  Subsequently, in July 1999, the Court defined what 
constituted a well grounded claim for compensation benefits 
under 38 U.S.C.A. § 1151 and held that for a well-grounded 
claim under this section, there must be (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, No. 98-664 (U.S. Vet. App. July 7, 1999). 

The Court also recognized that a continuity-of-symptomatology 
analysis would also apply and a claim would be well-grounded 
if there is (1) Evidence that a condition was "noted" 
during VA hospitalization or treatment; (2) evidence showing 
continuity of symptomatology following such hospitalization 
and treatment; and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Id.   

It is with these recent holdings that the Board will decide 
the veteran's appeal.  

The veteran filed his claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
additional right shoulder disability due to medical and 
surgical treatment provided by VA in December 1993.  

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or treatment and 
"additional disability," and that there need be no 
identification of "fault" on VA's part.  The Supreme Court 
further found that the then-implementing regulation, 
38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  See Gardner, 115 S. Ct. 552, 
556(n)(3) (1994); "we do not, of course, intend to cast any 
doubt on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment....VA's action is not 
the cause of the disability in those situations."  In sum, 
the Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability was compensable.  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The required opinion was 
received from the Department of Justice in January 1995.  In 
essence, this opinion stated that, "Our conclusion is that 
the [Supreme] Court intended to recognize only a narrow 
exclusion [to the 'no fault' rule], confined to injuries that 
are necessary or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of such an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of diseases or injuries.  
38 C.F.R. § 3.358(c)(3) provides that, "Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran or, in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from or 
were intended to result from, the examination or medical or 
surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where a disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the VA hospitalization or 
medical or surgical treatment, or (3) is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
VA hospitalization or medical or surgical treatment.  Where a 
causal connection exists, with no willful misconduct, and the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability will be 
compensated as if service connected.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence or fault was necessary to recover under § 1151.  
However, since the veteran in the present case initiated his 
claim in 1993, he is entitled to have his § 1151 claim 
adjudicated in accordance with the immediately post-Gardner 
decision state of the law.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
judicial process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Since the immediate post-Gardner state of the law eliminated 
the requirement for fault or negligence by VA, it is clear 
that this version of the law applicable to § 1151 claims is 
certainly likely to be more favorable to veterans who have 
filed such claims prior the October 1997 amendment which 
reinstituted the fault or negligence requirement.  
Additionally, in December 1997, the VA General Counsel issued 
a precedential opinion which held that all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1997 
must be adjudicated under the provisions of § 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.  

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in December 
1993, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the appellant's claim.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), 
aff'd, 513 U.S. 115 (1994).

In written statements and in testimony provided in personal 
hearings at the RO in October 1996 and before the undersigned 
in February 1998, the veteran explained the basis of his 
present claim.  He argues that he initially injured his right 
shoulder in or about October 1991 and that he immediately 
sought treatment for this problem from VA.  He states that 
X-rays and examination resulted in findings of only a bruise 
and that he was provided medication.  He states that although 
he asked for a magnetic resonance imaging (MRI), such 
diagnostic testing was refused.  However, a careful and 
thorough review of all of the evidence on file fails to 
reveal that the veteran presented for treatment for a right 
shoulder problem with VA at any time in or about October 1991 
nor does any record on file indicate that the veteran had 
requested but was refused a right shoulder MRI.  While there 
are VA treatment records on file from October 1991 and 
January 1992, these records contain no complaints, findings 
or diagnoses of a right shoulder disability.  The veteran has 
also stated that he continued to receive periodic treatment 
of his right shoulder after this time but there are no 
records of such periodic treatment with the VA at and 
immediately after the time alleged. 

During the October 1996 RO hearing, the veteran testified 
that he reinjured his right shoulder sometime in 1992 after 
which he again sought treatment with VA.  However, in his 
August 1994 statement and again during his February 1998 
hearing before the undersigned, the veteran indicated that he 
reinjured his right shoulder in February 1993 while 
attempting to open a container with his right hand.  It was 
indicated that he heard and felt something pop in his 
shoulder and/or arm. 

In February 1992, VA outpatient treatment records indicate 
that the veteran sought treatment for right shoulder pain.  
There were no clear findings from this examination and good 
range of motion was noted.  The veteran was to return the 
following month.  In mid-March 1992, the veteran was again 
seen by VA for right shoulder pain and, at that time, he 
reported that he had suffered a right shoulder injury in 
October 1991 and that he thought he may have dislocated the 
shoulder.  On that day, the veteran was seen by a faculty 
consultant in orthopedic surgery and this physician 
interviewed and examined the veteran and reviewed current 
X-rays.  This physician noted some pain on right shoulder 
motion but there was no localized tenderness, no limitation 
of motion, there was normal strength involving the right 
supraspinatus and right infraspinatus muscles and there was 
no evidence of subluxation of the humerus.  This physician 
discussed his findings and assessment with the veteran and 
told him that there was no evidence of right shoulder 
dislocation.  The veteran was advised to return to the 
rheumatology clinic at his next scheduled appointment.

There are VA rheumatology department outpatient treatment 
records from the months following this time but they contain 
no complaints, findings or diagnoses of any right shoulder 
disability.  There is no record of the veteran having sought 
treatment with VA for a reinjury of his right shoulder in 
February 1993.  

In May 1993, VA provided the veteran with a right shoulder 
MRI.  The bones were well aligned in good position and 
minimal arthritic changes were seen at the acromioclavicular 
joint.  The impression was a small complete tear of the 
supraspinatus with diffuse degenerative change and small 
effusion at the glenohumeral joint.  

In October 1993, the veteran was provided a right shoulder 
preoperative consultation.  That report indicated that there 
was evidence of a right biceps tendon rupture.  In early 
November 1993, the veteran was admitted for right shoulder 
surgery.  The surgical report indicates that inspection of 
the exposed rotator cuff revealed a small tear laterally 
which was only a partial tear and three sutures were placed 
which closed the cuff.  That report also indicated that the 
deltoid fasciae muscle was sutured.  

Additional hospital records indicate that the postoperative 
course was uneventful but the veteran was later discovered 
not to be using his shoulder immobilizer and that he was 
instructed in the risks in the not wearing it including that 
he could possibly rupture the repair.  He was to be sent for 
a larger immobilizer three days later, prior to discharge.  A 
treatment record from three days later indicated that the 
veteran had not been wearing his immobilizer as instructed.  
The veteran stated that the immobilizer was tight.  It was 
again indicated that he had been instructed on the risks of 
not wearing the brace and the fact that it could disrupt both 
the rotator cuff repair and the deltoid reattachment.  This 
record entry stated that the veteran claimed he understood 
this but then asked questions about how much he could move 
his arm.  He was told that he could only do a pendulum 
exercise and no more.  It was again indicated that a larger 
shoulder immobilizer was to be obtained.  

VA outpatient treatment records from 1996 clearly tend to 
show that the veteran continues to have right shoulder 
disability.  

The veteran and his spouse were afforded a personal hearing 
before a member of the Board in February 1998.  The veteran, 
with the assistance of his representative, testified to the 
sequence of events regarding his right shoulder.  At the time 
of the hearing, the veteran submitted a statement dated in 
February 1997 from his VA treating doctor.  The doctor noted 
some of the veteran's orthopedic problems, including 
bilateral rotator cuff tears and right biceps muscle tear.   

The veteran was afforded a VA examination in July 1998 and 
the examiner had the veteran's claims file to review.  By 
history, it was noted that the veteran had a right shoulder 
injury with impingement for which he was treated 
conservatively in 1992.  In 1993, he reportedly was doing 
work around his house when he heard a "pop" which was a 
rupture of the long head of his biceps in the right upper 
extremity.  He then went to a VA hospital during which an 
arthrogram revealed a rotator cuff tear.  The veteran's chart 
in June 1993 showed that he was seen in an orthopedics clinic 
where it was noted that he had a rotator cuff tear.  In 
November 1993, he underwent surgical intervention at which 
time an open subacromial decompression and rotator cuff 
repair were performed.  The rotator cuff tear was noted to be 
small and easily repairable with a side-to-side technique, 
according to the operative report.  It was also indicated 
that he had a long head of the biceps that was scarred and 
was unable to easily mobilize this to tenodesis in the 
proximal fashion and it was untreated at that time.  

Following physical examination, the examiner's impression was 
that the veteran did have a chronic long head of the biceps 
tendon tear on the right shoulder.  He also had some residual 
impingement that might be associated with some atrophy of his 
rotator cuff muscle since he had not used his shoulder much 
since his surgery.  He continued to have complaints of 
discomfort.  The decreased supination of the right elbow was 
secondary to the long head of the biceps tear and appeared to 
be moderately symptomatic; the examiner's opinion was that 
this was the result of the injury and not a result of waiting 
too long for the repair.  The examiner noted that if it was 
decided to repair the tendon earlier, it was obvious that 
surgical intervention would have resulted in a higher 
probability of repairing this tendon or performing a 
tenodesis.  The examiner noted that it was unclear as to 
whether or not it had been planned to repair it.  While the 
veteran noted that he had been told that it would be 
repaired, the medical notes did not indicate that there was a 
plan to repair the tendon.  

The VHA expert was provided the veteran's claims file and 
asked to respond to the following questions in May 1999:  

After completing a thorough review of the 
veteran's claims folder, the VA physician 
assigned this case should prepare a 
report discussing the clinical merits, if 
any, of the veteran's claims that he has 
"additional disability" of the right 
shoulder which he would not otherwise 
have as a result (1) of VA's alleged 
failure to timely diagnose and treat the 
right shoulder injury (presumably 
including a right rotator cuff tear 
and/or other biceps tendon damage) and/or 
(2) an alleged failure to perform proper 
surgery in November 1993 (especially 
including a failure to reattach a biceps 
tendon because of surgery being performed 
too late to do so), and/or (3) an alleged 
failure to provide him with an adequate 
shoulder immobilizer postoperatively for 
some 15 days.  The VA physician must 
provide a clinical opinion as to the 
degree of probability that the veteran in 
fact has any "additional disability" of 
the right shoulder which he would not 
otherwise have if VA had more timely 
acted to diagnose and treat the right 
shoulder injury and/or whether any 
"additional disability" is shown to have 
resulted from the alleged fact that the 
veteran was not timely provided a right 
shoulder immobilizer following his 
November 1993 surgery.  The final report 
of examination must state that the VA 
physician reviewed the veteran's claims 
folder and must include a discussion of 
the relevant treatment records from the 
period in question.  If the VA physician 
does find that the veteran sustained an 
increase in right shoulder disability 
over and above that which he would 
otherwise have had, the physician must 
attempt to quantify in his best 
estimation the percentage or amount of 
increase in such disability.  
  
In August 1999, the VHA expert opinion was received.  The 
opinion was that the record did not support the allegation 
that the veteran's right shoulder problem was not diagnosed 
or treated in a timely fashion.  It was noted that the record 
showed that the treatment advised by the treating physicians 
and agreed to by the veteran did not include biceps tendon 
repair.  It was pointed out that one could argue that 
proceeding with such tendon repair without appropriate 
consent would be care below the usual standards.  

The examiner observed that whether the biceps tendon should 
have been addressed is a judgment made by the treating 
surgeons.  His own personal opinion was that he had not 
performed the 2 procedures, i.e., cuff repair and biceps 
tenodesis simultaneously.  The examiner also observed that 
the lack of rush to care which was criticized was somewhat 
tempered by the fact that the MRI over diagnosed the injury 
as a total tear of the rotator cuff when, in fact, at surgery 
only a "partial tear" was found, suggesting that 
impingement by the acromion was the primary cause of the 
veteran's discomfort.  His opinion was that the record 
indicated that the problem was appropriately addressed.  

The VHA expert concluded that the reasoning of the surgical 
team that a tenodesis of the bicipital tendon would do little 
to alleviate the problem when it already was scarred down 
seemed to be a reasonable approach.  Refusing to expose the 
veteran to additional surgery and complications without the 
reasonable expectation of any improvement appeared to be 
appropriate.  

The VHA expert stated that the record clearly documented that 
the veteran was afforded appropriate post-operative 
immobilization in November 1993, and it also documented that 
the veteran's noncompliance relative to the use of the 
immobilizer.  The expert found no fault on the part of the 
treating physician in that regard.  The expert's conclusion 
was that the diagnosis and treatment of the veteran's right 
shoulder problem were performed in a timely and appropriate 
manner and resulted in no additional disability.  In 
addition, the allegation of inadequate and/or inappropriate 
post-operative immobilization is unsupported by the medical 
record.  

After a review of all the relevant evidence in this case, the 
Board must deny the claim as not well grounded.  Jones v. 
West, No. 98-664 (U.S. Vet. App. July 7, 1999).  Although the 
veteran has demonstrated that he continues to have right 
shoulder disability, medical evidence is required in this 
case which provides a nexus between that asserted injury or 
disease incurred as a result of VA hospitalization or 
treatment and the current disability.  The veteran's claim 
fails as a result of the lack of medical nexus evidence.  

In statements and testimony, the veteran has essentially 
contended that he is entitled to compensation under 
38 U.S.C.A. § 1151 for "additional disability" for his right 
shoulder as a result of (1) VA's failure to properly diagnose 
and timely treat his right shoulder rotator cuff repair.  
Additionally, (2) he has claimed that while the November 1993 
surgery did repair the rotator cuff tear that he was told 
that such surgery was performed "too late" to reattach biceps 
or other muscle(s) which were left unattached during that 
surgery.  It is his contention that had diagnosis and 
treatment been more timely provided that right upper 
extremity muscle(s) could have otherwise been reattached 
during surgery.  Finally, the veteran has argued that (3) the 
right shoulder immobilizer provided him immediately after 
surgery broke or "self-destructed" within two hours after it 
was provided him and that while he was instructed that it was 
necessary that he wear an immobilizer, none was provided 
during the remainder of his hospital stay and he did not 
receive one from VA until approximately 15 days after the 
surgery was completed.  He has also stated that he did not 
wear this larger size immobilizer when it was provided since 
he had been told by VA medical personnel that damage had 
already been done and it was now unnecessary to wear the 
shoulder immobilizer thereafter.

Although the veteran is competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet.App. 91 (1993), that lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).

The RO sought to obtain the relevant VA records, and opinions 
addressing the veteran's contentions have also been obtained.  
Both the VA examiner in July 1998 and the VHA expert in 
August 1999 did not support the veteran's assertions.  No 
other medical opinions pertinent to additional right shoulder 
disability resulting from VA treatment were submitted.  

In July 1998, the VA examiner's impression was that that the 
biceps tear, which was moderately symptomatic, was the result 
of his injury and not due to an (in)action by VA.  The VHA 
expert also had the opportunity to review all of the 
veteran's records in conjunction with all of his allegations, 
and the opinion was that "the diagnosis and treatment of 
this patient's right shoulder problem were performed in a 
timely and appropriate manner and resulted in no additional 
disability."  In the absence of medical evidence of a nexus 
between that asserted injury or disease and the current 
disability, the veteran's claim must be denied as not well 
grounded.

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which the VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, this 
obligation was satisfied by the statement of the case and the 
supplemental statement of the case.  The Board is not on 
notice of any specific records that would well ground the 
claim.  Therefore, a remand for this reason is not in order.  
Although the Board has denied the appeal on grounds different 
from the RO, the appellant has not been prejudiced by this 
decision because the RO actually accorded the appellant 
greater consideration than the claim warranted.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The veteran's representative has also made extensive 
arguments in April 1999 and September 1999.  In April 1999, 
the representative maintained that the RO had not fully 
complied with the Board's June 1998 remand.  After a review 
of the record, the Board also concluded that a further 
medical opinion was warranted.  However, under 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(a) (1998), the Board chose to obtain 
a medical opinion by a VHA expert.  Consequently, since a 
supplemental medical opinion was obtainable from a different 
source that could be more expedient to resolution of the 
claim, an additional remand was not considered necessary  

In his September 1999 written arguments, the veteran's 
representative included in the record a copy of one of the 
Board's administrative documents that was completed in 
association with the VHA opinion request.  In the arguments, 
the representative noted that the document reflected 
inclusion of the Board's medical advisers in conjunction with 
the VHA request.  The representative presented objections to 
the inclusion of the referral of the case to one of the 
Board's doctors, and the propriety of the referral was 
questioned as an "off-the-record" exchange which was relied 
on by the Board in making its decision.  

Initially, the Board notes that the Board medical advisers 
have been authorized to play a role in the review and 
processing of VHA opinion requests.  See BVA Handbook 8440, 
Section 2.05 and Chapter 6.  Further, the Board is well aware 
of the limitations of the use of the Board's medical 
advisers.  See Austin v. Brown, 6 Vet. App. 547 (1994) (the 
appellant and the representative must be given sufficient 
opportunity to review the evidence submitted by the Board's 
advisor prior to the Board's reliance on that evidence).  In 
this case, the Board has no opinion from a Board medical 
adviser, and no reliance has been placed on any record or 
opinion other than what is in the evidence of record when the 
Board renders this decision.  

The veteran's representative further questioned the manner in 
which the VHA questions were sought and the style in which 
the language was phrased.  In essence, he is concerned about 
leading the expert or influencing the results of the 
questions.  In this case, the VHA expert had the opportunity 
to review all of the evidence of record.  In fact, the Board 
provided a caution in its request to the VHA expert by 
stating that only after a thorough review of all of the 
evidence in the claims file should an opinion be rendered.  
Thus, the expert had the benefit of reviewing all favorable 
and unfavorable evidence in order to respond to the pertinent 
questions.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability based on 
additional disability due to treatment at a VA facility are 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

